Title: From Thomas Jefferson to Giuseppe Franzoni, 5 March 1807
From: Jefferson, Thomas
To: Franzoni, Giuseppe


                        
                            Mar. 5. 1807
                        
                        Th: Jefferson informs mr Franzoni that he had enquiry made into the subject of his two statues, and he now
                            incloses him the information from the Collector of Baltimore. by this he will percieve that to obtain a more proper
                            appraisement mr Franzoni must appoint one appraiser & the Collector another, who will estimate them on such evidence
                            as mr Franzoni can give of their value. but he will see that there is no time to be lost, as they are advertized to be
                            sold on the 12th. instant. if mr Franzoni needs further information he had better wait on the Comptroller mr Duval with
                            an interpreter. Th: Jefferson salutes mr Franzoni with esteem.
                    